Citation Nr: 0512705	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 3, 2001, 
for the award of service connection for lymphoma due to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for lymphoma due 
to herbicide exposure, effective August 3, 2001.  

In March 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  At the 
March 2005 hearing, the undersigned, sua sponte, filed a 
motion to advance this case on the docket, based on the 
veteran's serious illness.  The following month, the motion 
was granted, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
residuals of herbicide exposure was received by VA on July 
14, 1999.


CONCLUSION OF LAW

The criteria for an effective date of July 14, 1999, for the 
award of service connection for lymphoma due to herbicide 
exposure have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400 (2004); Pub. L. No. 106-475, 114 
Stat. 2096, 2099, §7(b); VA O.G.C. Prec. Op. No. 3-2001 
(2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered whether VA 
has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Given the favorable 
decision below, the Board finds that no further notification 
or development action is necessary in this case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

I.  Factual Background

A review of the record show that in July 1999, the veteran 
contacted the RO and indicated that he was having medical 
problems that may be associated with exposure to Agent 
Orange.  The veteran's statement was received at the RO on 
July 14, 1999.

The following month, the RO contacted the veteran and asked 
him to specify the disability caused by his Agent Orange 
exposure.  In October 1999, the veteran responded that he had 
been experiencing various symptoms, including a skin 
condition and severe pain in his joints and muscles, for 
which he was being treated by VA.  In support of the 
veteran's claim, the RO obtained VA clinical records, dated 
from May 1999 to February 2000.  These records confirm that 
the veteran was treated for complaints of joint pain and a 
skin condition, but his symptoms were not definitely 
attributed to a confirmed diagnosis, including lymphoma.  

In a May 2000 rating decision, the RO denied service 
connection for a skin condition and joint pain, finding that 
the claims were not well-grounded under criteria then in 
effect.  Specifically, the RO determined that the veteran had 
not brought forth competent evidence of a current disability 
related to the skin or to the joint pain.  The veteran was 
notified of this determination and his appellate rights in a 
May 2000 letter, but he did not appeal.

On August 3, 2001, the RO received a statement from the 
veteran in which he indicated that his symptoms had recently 
been attributed to lymphoma.  He requested service connection 
for this disability, arguing that his condition was related 
to Agent Orange exposure in Vietnam.  He also noted that he 
had filed a claim of service connection for Agent Orange 
exposure in July 1999, but did not find out that his symptoms 
were attributable to lymphoma until July 2001.  As a result, 
he requested that his award of service connection be made 
retroactive to July 1999.

In support of the veteran's claim, the RO obtained VA 
clinical records showing that the veteran had been diagnosed 
with lymphoma in July 2001.  Subsequent records showed that 
he continued to receive medical treatment for this condition.  
In a March 2002 rating decision, the RO granted service 
connection for lymphoma and assigned an initial 100 percent 
rating, effective August 3, 2001.  

The veteran appealed the RO's decision, arguing that the 
award of service connection should be effective in July 1999, 
when he first filed his claim of service connection for 
residuals of exposure to Agent Orange.  

In support of his appeal, the veteran submitted April and 
October 2002 letters from his private oncologist.  In the 
letters, the oncologist indicated that he had reviewed the 
veteran's medical records and noted that a chest x-ray 
performed in August 1999 showed a 5 centimeter opacity in the 
right perihilar region.  In addition, a CT scan performed in 
October 1999 had shown small pretracheal lymph nodes.  
Finally, he noted that laboratory testing performed in 
February 2000 had shown an elevated white blood cell count.  
Based on this evidence, the oncologist indicated that it was 
his opinion that the veteran had had lymphoma for at least 
two years prior to his diagnosis in July 2001.

In March 2005, the veteran and his spouse testified at a 
hearing at the RO.  They indicated that he had been treated 
at the VA Medical Center since 1999 for various complaints, 
including joint pain, fever, and skin complaints.  He 
indicated that although it was not until 2001 when he was 
formally diagnosed with lymphoma, his physician had advised 
him that his lymphoma had been present since at least 1999, 
when he filed his original claim of service connection for 
residuals of Agent Orange exposure.  

II.  Laws and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An effective date from the day 
following the date of separation from service is authorized 
only if the claim is received within one year from separation 
from service.  38 C.F.R. § 3.400(b)(2) (2004).  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2004).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As set forth above, the veteran's original claim of service 
connection for residuals of Agent Orange exposure was 
received at the RO on July 14, 1999.  In a May 2000 rating 
decision, the RO denied the claim, on the basis that it was 
not well grounded, as the veteran had not brought forth 
competent evidence of a current disability manifested by skin 
problems and joint pain.  Although the veteran did not appeal 
the RO's decision, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Among other 
things, that law eliminated the concept of a well-grounded 
claim.  

Section 7(b) of the VCAA provided that a claim which had been 
previously denied as not well grounded shall, on the request 
of the claimant, be readjudicated as if the denial had not 
been made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
the date of enactment of the VCAA, November 9, 2000.  See 
Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA 
O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 
33,309-01 (Jan. 22, 2001) (providing for readjudication of 
claims, such as this one, that became final between July 14, 
1999 and November 9, 2000, and were denied on the basis that 
they were not well grounded).

In this case, following the denial of his claim in March 
2000, in August 2001, the veteran filed another claim of 
service connection for residuals of exposure to Agent Orange, 
to include lymphoma.  Liberally construing the veteran's 
communication, the Board finds that it may be considered a 
request for readjudication under section 7(b) of the VCAA.  
As noted, section 7(b) requires that a claim be readjudicated 
as if the denial, based on a claim being not well grounded, 
had not been made.  Under the facts of this case, therefore, 
the veteran's original July 1999 claim of service connection 
for residuals of Agent Orange exposure remained pending until 
it was granted by the RO in the March 2002 rating decision.

According to applicable criteria, the effective date of an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  In this case, the veteran's 
original claim of service connection for Agent Orange 
exposure was received by VA on July 14, 1999.  Medical 
evidence submitted in connection with this claim shows that 
although he was not diagnosed as having lymphoma in July 
2001, the disease had been present since at least July 1999.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, and liberally construing the 
record, such a conclusion cannot be made in this case.  In 
view of the foregoing, the Board finds that an effective date 
of July 14, 1999, for the award of service connection for 
lymphoma is warranted.  The Board finds that this is the 
earliest effective date which may be assigned and notes that 
neither the veteran nor his representative has argued 
otherwise.  See e.g. 38 C.F.R. § 3.400(b)(2) (2004).  


ORDER

An effective date of July 14, 1999, for the award of service 
connection for lymphoma due to herbicide exposure, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



______________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


